Citation Nr: 0007084	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for status post residuals 
of a meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for a bilateral knee 
disorder.

The Board remanded this case to the RO for additional 
evidentiary development in March 1998.  The veteran and his 
spouse thereafter presented testimony at a personal hearing 
held by the Hearing Officer (HO) at the local VARO in June 
1998.  During the hearing course, the veteran clarified that 
he is seeking service connection only for his left knee 
disorder.  Therefore, his claim for service connection for 
chronic right knee disorder was withdrawn from appellate 
status.  The HO confirmed and continued the denial of the 
veteran's left knee disorder claim only in a September 1998 
supplemental statement of the case (SSOC).  Following 
additional development, the veteran was issued another SSOC 
in September 1999.  This case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The is competent lay evidence, i.e. a letter that the 
veteran wrote to his 
now-spouse, postmarked in 1953, which suggests that he had 
been hospitalized for treatment of a knee condition.  
However, the specific knee in question, i.e. the right knee 
or the left knee, was not specifically identified.

2.  Medical evidence obtained from the Surgeon General's 
Office (SGO) reveals that the veteran was hospitalized in 
1954 for internal derangement of the right knee in service.  
This disability was noted to be a recurrence of an old 
injury.

3.  These contemporaneous 1954 SGO records cast doubt as to, 
i.e. specifically outweighs, the other lay evidence of record 
contending that the in-service hospitalization was actually 
for a left knee, rather than right knee, injury.

4.  The veteran's current symptomatology cannot clearly be 
dissociated from an intercurrent on-the-job left knee injury 
in 1982.


CONCLUSION OF LAW

A left knee disorder, to include residuals of meniscectomy 
of the left knee was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991) which mandates that when a well 
grounded claim has been submitted VA is under a duty to 
assist in developing the evidentiary record.  There is no 
outstanding relevant evidence and after attempts to obtain 
service medical records and having afforded the veteran VA 
examinations, the duty to assist has been met.  Moreover, in 
the judgment of the Board, the evidentiary record is 
sufficient in scope and in depth for a fair and impartial 
decision.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  A veteran 
who had wartime service or peacetime service, after December 
31, 1946, is presumed to be in sound condition except for 
those defects noted when examined and accepted for active 
duty service.  See 38 U.S.C.A. § 1137 (West 1991).  Clear and 
unmistakable evidence that a disability which was manifested 
in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1132 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active duty service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(b)(1) (1999).  Due regard will be 
given the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b)(2) (1999).  The specific finding requiring that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran alleges that the injury in question was incurred 
during an in-service baseball game rather than while engaging 
in combat with the enemy.

Unfortunately, the record suggests that all of the original 
copies of the veteran's service medical records may have been 
destroyed by fire in 1973.  

In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was 
held that "where the service medical records are presumed 
destroyed; in such a case, the BVA's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."  

However, the RO was able to obtain copies of in-service 
hospitalization extracts pertaining to the veteran which had 
been developed by SGO in 1954, as well as copies of Morning 
Reports pertaining to the hospitalization in question.  A 
June 19, 1954 SGO record reflects that the veteran was 
admitted to the hospital for purposes of treatment of an 
internal derangement of the right knee.  It was noted that 
this was a reoccurrence of an old injury.  A SGO record of 
July 19, 1954 specifically noted that the veteran had injured 
his right knee while playing football in New Jersey, in 
October 1948.  A private physician had treated him at that 
time.  A July 22, 1954 SGO record shows the veteran was still 
in the hospital for treatment of internal derangement of the 
right knee.  An August 2, 1954 SGO record also shows that the 
veteran was hospitalized for treatment of internal 
derangement of the right knee. 

Notwithstanding, the veteran contends, in essence, that some 
type of error was made in 1954, as he was hospitalized for 
derange of the left rather than the right knee.  He maintains 
that his current left knee symptomatology is directly related 
to his in-service injury.  Therefore, he believes that he is 
entitled to the benefit sought.

Private treatment records developed between 1982 and 1993 by 
Walter K. Urs, M.D. reflect that the veteran was seen in 
October 1982 with complaints of pain, tenderness, and 
swelling of the left knee after twisting his left knee at 
work 2 1/2 weeks earlier.  Examination of the veteran revealed 
a clinical impression of posttraumatic retropatellar 
synovitis.  He was told to take Motrin 600 milligrams, four 
times daily (QID) and to use a Palumbo brace when working for 
2 weeks.  On follow-up examination later that month, he was 
noted to be much better.  There was improvement in range of 
motion of the knee.  He could squat almost fully with some 
pain behind the kneecap.  

The veteran failed to report for his scheduled November 1982 
appointment.  He was next seen in January 1988 with 
complaints of bilateral knee pain, more severe on the right 
side.  It was noted that even walking increased his chief 
complaint (CC).  Transversing stairs also aggravated this 
condition.  He gave a history of dislocation of both knee as 
a child and while in military service.  He stated that he had 
had X-rays taken at the local VA hospital in the previous 
year, which he related as being negative.  Examination of the 
veteran revealed a diagnosis of synovitis of the knees, more 
severe on the right side.  He was again prescribed Motrin.  
On follow-up examination in February 1988, the veteran was 
noted to be asymptomatic.  A January 1993 medical statement 
indicated, in pertinent part, that he had been seen with 
progressively worsening left knee pain.  Over the prior 15 
years, he had had a patellar dislocation which had been 
progressively worsening over time.  The diagnosis was 
degenerative joint disease (DJD) of the knee; this finding 
had been confirmed by an X-ray.  He apparently underwent 
surgery later that month.

On VA examination in August 1993 the veteran complained of 
severe pain and stiffness in the left knee, as well as an 
inability to walk any distance.  He stated, in pertinent 
part, that he had suffered a dislocation of the left knee in 
1954 while playing baseball.  He had been hospitalized and 
treated with conservative measures.  He denied having had any 
further episodes of dislocation, but stated that he has had 
progressive pain and stiffness throughout the years.  He 
confirmed that he had undergone left knee arthroscopic 
surgery in January 1993.  He also presented copies of a 
February 1993 arthroscopy report, which was significant for 
degenerative changes in the patellofemoral compartment, as 
well as a torn medial meniscus.  On physical examination, he 
ambulated into the examination room with an antalgic gait on 
the left leg.  Inspection of the knees and palpation revealed 
moderate soft tissue effusion.  He had well-healed, 
arthroscopic surgical scars on the left knee.  Range of 
motion was full, from 0 to 120 degrees, in both knees with no 
significant crepitus.  There was only mild tenderness to 
palpation of the left medial joint space.  There was no 
evidence of ligamentous instability and McMurray's sign was 
negative, bilaterally.  Bilateral quadricep strength appeared 
to be 4+/5 with no evidence of significant atrophy.  The 
examiner could not palpate any warmth over the right knee, 
but there was mild warmth over the left knee.  X-rays of the 
knees were noted to be within normal limits.  The diagnoses 
included history of left knee patellar dislocation without 
evidence of posttraumatic arthritis and a history of a torn 
medial meniscus of the left knee, status post partial medial 
meniscectomy.

In September 1993, the veteran submitted copies of various 
letters in support of his claim that he wrote home to his 
now-spouse during his period of active service.  One letter, 
which was postmarked in 1953, suggests that the veteran was 
in the hospital during that time for treatment of a knee 
condition.  Although he complained of bilateral leg pain, the 
specific knee in question, i.e. the right knee or the left 
knee, was not specifically identified.  The remaining 
letters, which were postmarked in June and July of 1954, also 
suggest that he was in the hospital for treatment of a knee 
condition.  However, the specific knee in question, i.e. the 
right knee or the left knee, was once again not specifically 
identified.

An undated letter from the Social Security Administration 
(SSA) reveals that the veteran has been considered to be 
totally disabled under their rules from 
December 22, 1992.  

In May 1994, the veteran submitted four lay statements in 
support of his claim.  The first two statements were from the 
veteran's sister and mother, who both recalled that there was 
a baseball game on the military base in which the veteran had 
sustained a knee injury.  The other two statements were from 
twin brothers who served with the veteran.  Both brothers 
remember the veteran injuring his knee during a softball game 
in the summer of 1954 and having been hospitalized.  However, 
only one brother remembered that the knee in question was the 
left knee.

In September 1994, the veteran submitted additional copies of 
letters that he wrote home to his now-spouse in 1953 and 
1954.  It is again noted, however, that those letters not 
already of record still do not mention which knee, i.e. the 
left or the right, was treated during the veteran's 
hospitalizations.

Additional 1993 treatment records obtained from Dr. Urs 
reflect that the veteran was still having difficulty with his 
left knee following arthroscopic surgery.

On VA examination in January 1997 there was a diagnosis of 
status post arthroscopic surgery on the left knee with 
clinical indications of some degenerative change based on the 
enlargement of the enlargement of the medial condyle, as well 
as the tibial plateau.  The VA examiner noted, in pertinent 
part, that the veteran's private doctor referred to 
arthroscopic surgery on his left knee.  This was noted to be 
in variance to what is in his military record, which states 
that his internal derangement was of the right knee.  There 
was no mention of a left knee problem while in service.  The 
veteran's right knee is the injury that occurred during 
service, according to the claims file.  All of the left knee 
problems were not related to any service-connected problems.  

In April 1998, the RO requested that the National Personnel 
Records Center (NPRC) conduct a search for clinical records 
concerning the veteran's 1954 hospitalization.  A negative 
response was received in June 1998.

In June 1998, the veteran presented testimony at a personal 
hearing held by the HO at the local VARO.  At that time, he 
conceded that he had dislocated both of his knees prior to 
entry into service.  He stated that after he was drafted, he 
had to undergo a special examination in order to get 
clearance on his knees.  The veteran essentially contended 
that his 1954 in-service hospitalization was for the left 
knee rather than the right knee.  He noted that he dislocated 
his left knee while playing baseball in service and was 
hospitalized for 40 days.  His left knee was wrapped.  He 
returned to full duty without additional treatment in 
service.  However, he continued to have problems with his 
knee over the years, and it eventually worsened to the point 
that he had to have arthroscopic surgery on his left knee.

In early-1999, the RO contacted the service department 
directly in an attempt to obtain clinical records pertaining 
to the veteran's 1953 treatment.  A negative response was 
received in June 1999.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for status post 
residuals of a meniscectomy of the left knee.  The crux of 
the controversy at issue in this case is whether the veteran 
was treated for a left or a right knee disorder in service.  
The veteran essentially requests that he be accorded 
reasonable doubt and that, in light of the fact that most of 
his service medical records were destroyed, the Board must 
find that he incurred or aggravated a left knee disorder 
during his period of active duty service.

In this regard, the Board observes that while the letters 
that the veteran wrote home in service indicate that he was 
hospitalized in both February 1953 and June 1954, they were 
non-specific as to which knee, i.e. the left or the right, 
was being treated.  Although one of his buddies specifically 
recalls, and the veteran has presented various other lay 
statement and sworn testimony under penalty of perjury, that 
his 1954 injury was to the left knee, there are four separate 
SGO records in June and July of 1954 which indicate that the 
internal derangement effected his right knee.  Accordingly, 
contemporaneous records developed at the time of the 
veteran's 1954 in-service hospitalization have directly 
refuted his present assertions.  To find otherwise would 
amount to mere supposition on the part of the Board.  
Moreover, even if is assumed ab initio that the veteran had 
aggravated his
pre-existing left knee disorder during service, the fact that 
there is no competent medical evidence of post-service 
treatment of the left knee prior to 1982, over 27 years after 
his military discharge, and the fact that said 1982 treatment 
was rendered for purposes of an intercurrent on-the-job left 
knee injury, weighs heavily against his service connection 
claim.

Under these circumstances, the claim must be denied.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  





ORDER

Service connection for status post residuals of a 
meniscectomy of the left knee is denied as not well grounded.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

